DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-17 are currently pending and addressed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement that was filed on February 05, 2021 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  

Claim Objections
Claim 4 is objected to because of the following informalities: on line 4, “wherein the stored digital terrain map comprising” should instead read “wherein the stored digital terrain map comprises”:  Appropriate correction is required.

Claim 17 is objected to because the claim appears to be intended as an independent claim, but is actually a dependent claim dependent on claim 11. The Office recommends that claim 17 is amended to include all limitations of claim 11 rather than simply referring to claim 11 in order to clearly distinguish claim 17 as an independent claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a position calculation unit, a fall line calculation unit, and an impact point calculation unit in claim 1, an output unit in claim 7, and an input unit in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim limitations a position calculation unit, a fall line calculation unit, and an impact point calculation unit in claim 1 invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description does not explicitly recite any structural elements (e.g. processor, controller, receiver) associated with these claimed functions such that one skilled in the art would be able to recognize that the inventor, at the time the application was filed, had possession of the claimed invention. Therefore, claim is rejected under 35 U.S.C. 112(a). Claims 2-10 are rejected due to their dependence on claim 1.


	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations a position calculation unit, a fall line calculation unit, and an impact point calculation unit in claim 1 invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description does not explicitly recite any structural elements (e.g. processor, controller, receiver) associated with these claimed functions such that one skilled in the art would be able to recognize the corresponding structure, material, or acts for performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Claims 2-10 are rejected due to their dependence on claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
Claims 1-10 and 17: No. Claims 1-10 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 1-10, these claims are directed towards a system but they do not recite structural features. Therefore, these claims appear to be directed towards software per se and software is not a statutory category of patentable subject matter.  Appropriate correction and/or clarification is required.  The Office recommends amending the claims so that appropriate structural features are recited in the bodies of these claims.  The Applicant is reminded, however, that any amendment to the claims must have support in the original specification. 
Regarding claim 17, the claim does not fall within at least one of the four categories of patent eligible subject matter because claim 17 is directed to a computer readable medium which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). While paragraph 0033 of the specification indicates that the computer readable medium could be non-transitory, and may be a physical medium such as “semiconductor or solid state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory (ROM), a rigid magnetic disc, and an optical disk, such as a CD-ROM, CD- R/W or DVD”, the broadest reasonable interpretation of “computer readable medium”, in light of the specification, could be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission. The Examiner suggests amending the claims to specify that the computer readable medium is a non-transitory computer readable medium.
Claims 11-16: Yes.  Claims 11-17 are directed towards a process (a method).  
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recited are directed towards steps of calculating an aircraft position, calculating a fall line, and finding an expected impact point.  This is an abstract idea, specifically, a mental process, that can be performed in the human mind which includes an observation and a judgment because the claimed steps involve merely making calculations based on observations.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   As per claims 1, 11 and 17, the claims are broad enough to be performed mentally or by pen and paper. The “calculating aircraft position” step is broad enough to be performed by a human determining the position of an aircraft based on a terrain map and an observed position of the aircraft relative to the surrounding terrain.  The “calculating a fall line” step is also broad enough to be performed by a human performing mathematical calculations to determine the path of a projectile.  The “directly comparing” step is broad enough to be performed by a human mathematically determining the intersection between the path of a projectile and the terrain. 
Claims 1, 11 and 17 recite a stored digital terrain map. The stored digital terrain map performs functions which are insignificant, extra-solution activity in the form of merely being used for reference in making calculations and, therefore, does not amount to integration into a practical application.  See MPEP 2106.05(g).  These functions that the structures are performing are well-understood, routine and conventional activity and, therefore, the recitation of these structures does not amount to significantly more than the abstract idea. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The claims do not recite technological components which amount to more than a generic computer structure for performing generic computer functions, and are therefore not enough to integrate the abstract idea into a practical application or be significantly more than the abstract idea itself. The claims do not recite any particular components which would be capable of performing the claimed functions in a way that is beyond the ability of a human skilled in the art or a generic computer structure.
Step Two B: Does the Claim Provide an Inventive Concept
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea.  The technological components recite the well-understood, routine, and conventional computing functions of merely calculating position, projectile paths, and intersection points.  See MPEP 2106.05(d)(II).
It is noted that the claimed limitations set forth making calculations which, as noted above, can be done mentally, but none of the claimed limitations actively set forth wherein the acquired and transmitted data is used to actually control the aircraft or the projectile.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on how the calculations are performed and how the digital terrain map is structured; and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea. The examiner notes that a well-trained human would have the ability to perform the calculations recited in the dependent claims without the use of computers, sensors, or any other technological components.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nevill (US Patent 6,281,841), hereinafter referred to as Nevill, in view of Hager et al. (US Patent 6,744,397), hereinafter referred to as Hager, further in view of Turner (US 2020/0231302), hereinafter referred to as Turner. Nevill and Turner are considered analogous to the claimed invention because they are in the same field of trajectory calculation. Hager is considered analogous to the claimed invention because they are in the same field of aircraft localization.

Regarding claim 1, Nevill teaches:
an impact point calculation unit arranged to directly compare the fall line with the digital terrain map, by incrementally comparing a height of the projectile along the fall line with a height of the terrain according to the stored digital terrain map in order to find an expected impact point on the terrain ("The resulting trajectory 11 information may, for example, be in the form of a series three dimensional co-ordinates (x, y, z) defining the position in space of the projectile at discrete moments in time or may alternatively comprise an equation relating the x, y and z co-ordinates of the projectile position against time. The central control computer also stores information of the terrain of the battle area, for example, in the form of a digital "map" which includes latitude, longitude and elevation information for discrete points on the battlefield. In order to determine the point of impact 12 of the projectile, it is necessary to then determine the first point along the trajectories path which coincides with a point on the digital map." – see at least Nevill: Column 6 lines 16-28).

Nevill does not explicitly disclose, but Hager teaches:
A terrain-referenced navigation system for an aircraft, the system comprising: a stored digital terrain map; a position calculation unit arranged to calculate aircraft position relative to the stored digital terrain map to determine a terrain-referenced aircraft position ("The method comprises identifying the target utilizing a video system, determining an angular location vector to the target with respect to the vehicle, and determining a position of the vehicle on a digital terrain elevation map with the precision radar altimeter." – see at least Hager: Column 1 lines 46-51) (The examiner notes that the vehicle as taught by Hager may be an aircraft, as illustrated in Fig. 3 of Hager shown below);

    PNG
    media_image1.png
    368
    501
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nevill with these above aforementioned teachings from Hager to calculate aircraft position relative to the stored digital terrain map to determine a terrain-referenced aircraft position. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Hager’s method of determining an aircraft position relative to a terrain map with Nevill’s impact point calculation system in order to determine the position of the aircraft relative to the terrain (“Radar altimeter 30 then determines vehicle position 108, in one embodiment, in latitude, longitude, and elevation, based on digital terrain elevation map data 110 stored in vehicle 102.” – see at least Hager: Column 3 line 67 – Column 4 line 3). Doing so would provide the benefit of allowing the location of a target in the terrain map to be determined relative to the aircraft (“A location where the angular location vector would intersect with the digital terrain elevation map is calculated and a target position is generated based on vehicle position and the location of the intersection of the angular location vector and digital terrain elevation map.” – see at least Hager: Column 1 lines 51-55).

	Nevill does not explicitly disclose, but Turner teaches:
	a fall line calculation unit arranged to calculate a fall line for a projectile starting from the terrain-referenced aircraft position as a launch point ("Using ground station and aircraft environmental data (e.g., wind), the system calculates a projectile trajectory for the package to land directly on the ground station." – see at least Turner: paragraph 0011 lines 6-8) (The examiner notes that the projectile trajectory as taught by Turner and as shown by reference item 105 in Fig. 1 of Turner shown below corresponds to the claimed fall line);


    PNG
    media_image2.png
    473
    675
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nevill with these above aforementioned teachings from Turner to calculate a fall line for a projectile starting from the terrain-referenced aircraft position as a launch point. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Turner’s method of calculating a trajectory with Nevill’s impact point calculation system in order to determine the trajectory of a projectile launched from an aircraft (“The path of the droppable package 104 is identified as the fall trajectory 105.” – see at least Turner: paragraph 0028 lines 1-2). Doing so would enable the landing point of the projectile to be calculated (“Using modern physics' predictive trajectory algorithms, it is possible to accurately predict the landing location of a free-falling object.” – see at least Turner: paragraph 0028). The examiner notes that a person of ordinary skill in the art would have the ability to modify the impact point calculations taught by Nevill to account for the projectile being launched from an aircraft rather than from a ground vehicle, because this modification involves merely changing the initial point of the trajectory calculation.

Regarding claim 2, Nevill in view of Hager, further in view of Turner teaches all of the elements of the current invention as stated above. Further, Nevill teaches:
wherein the impact point calculation unit is arranged to incrementally compare a height of the projectile along the fall line with a height of the terrain by searching map data in the stored digital terrain map ("The resulting trajectory 11 information may, for example, be in the form of a series three dimensional co-ordinates (x, y, z) defining the position in space of the projectile at discrete moments in time or may alternatively comprise an equation relating the x, y and z co-ordinates of the projectile position against time. The central control computer also stores information of the terrain of the battle area, for example, in the form of a digital "map" which includes latitude, longitude and elevation information for discrete points on the battlefield. In order to determine the point of impact 12 of the projectile, it is necessary to then determine the first point along the trajectories path which coincides with a point on the digital map." – see at least Nevill: Column 6 lines 16-28).

Regarding claim 6, Nevill in view of Hager, further in view of Turner teaches all of the elements of the current invention as stated above. Nevill does not explicitly disclose, but Turner teaches:
wherein the position calculation unit, fall line calculation unit and impact point calculation unit are arranged in a single processor ("In certain embodiments, the unmanned aircraft flight controller central processing unit (CPU) 402 may run the overall system electronics" – see at least Turner: paragraph 0044 lines 13-15) (The examiner notes that the flight controller CPU as taught by Turner corresponds to the claimed processor).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nevill in view of Hager with these above aforementioned teachings from Turner to arrange the position calculation unit, fall line calculation unit, and impact point calculation unit in a single process. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Turner’s flight controller CPU with Nevill’s impact point calculation system in order to use the CPU to perform the necessary operations. Doing so would provide the benefit of having a CPU which performs multiple essential functions (“In certain embodiments, aircraft electronic subcomponents such as the fall algorithm 404 and aircraft authentication 405 will directly interface with the flight controller CPU 402. In certain embodiments, the fall algorithm will be a memory portion of the flight controller CPU 402 that holds the algorithm used for fall trajectory calculations. The CPU 402 will perform the calculations and retain the results to apply corrective actions on the flight path. In certain embodiments, the CPU 402 will make predictive calculations based on all data received from multiple sensors.” – see at least Turner: paragraph 0045 lines 5-15). The examiner notes that while the flight controller CPU as taught by Turner does not necessarily perform all of the claimed functions, the functions which are not taught by Turner are instead taught by Nevill and Hager as set forth above. Therefore, one of ordinary skilled in the art would be capable of applying the teachings of Nevill and Hager such that the flight controller CPU of Turner is configured to perform all of the claimed functions.

Regarding claim 7, Nevill in view of Hager, further in view of Turner teaches all of the elements of the current invention as stated above. Further, Nevill teaches:
further comprising: an output unit arranged to output the expected impact point on the terrain ("It should be noted that the point of impact calculation could be carried out at the tank 1 and then transmitted to the central communications control centre 9." – see at least Nevill: Column 6 lines 29-31) (The examiner notes that transmitting the point of impact calculation as taught by Nevill corresponds to outputting the expected impact point).

Regarding claim 8, Nevill in view of Hager, further in view of Turner teaches all of the elements of the current invention as stated above. Further, Nevill teaches:
further comprising: an input unit for projectile data ("The GPS direction finder 3 according to the present invention is able to determine the direction that the barrel of tank 1 is pointing (the method by which this is achieved will be described below) and to transmit this information to the central communications control centre 9 along with information on the type of projectile "fired" and the direction of the tank 1 (from a standard GPS receiver mounted on the tank)." – see at least Nevill: Column 6 lines 7-14) (The examiner notes that the information on the type of projectile fired as taught by Nevill corresponds to the claimed projectile data).

Regarding claim 9, Nevill in view of Hager, further in view of Turner teaches all of the elements of the current invention as stated above. Nevill does not explicitly disclose, but Hager teaches:
wherein the position calculation unit includes or receives input from a radar altimeter ("The method comprises identifying the target utilizing a video system, determining an angular location vector to the target with respect to the vehicle, and determining a position of the vehicle on a digital terrain elevation map with the precision radar altimeter." – see at least Hager: Column 1 lines 46-51).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nevill with these above aforementioned teachings from Hager to receive input from a radar altimeter. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Hager’s use of a radar altimeter with Nevill’s impact point calculation system in order to determine the position of the aircraft on the digital terrain map based on the inputs from the radar altimeter. Doing so would provide the benefit of combining the radar altimeter inputs with the other data in the system in order to perform the necessary operations (“System 120 further includes a telemetry transmitter/receiver 126 which receives data from radar altimeter 30, video system 124 and a remote base station 128. In one embodiment, radar altimeter 30 is a precision terrain aided navigation (PTAN) radar system.” – see at least Hager: Column 4 lines 14-18).

Regarding claim 10, Nevill in view of Hager, further in view of Turner teaches all of the elements of the current invention as stated above. Nevill does not explicitly disclose, but Hager teaches:
wherein the position calculation unit is arranged to match radar altimeter measurements of the terrain already traversed with the stored digital terrain map ("Radar altimeter 30 then determines vehicle position 108, in one embodiment, in latitude, longitude, and elevation, based on digital terrain elevation map data 110 stored in vehicle 102. Based on vehicle position 108, position of target 100 in vehicle body coordinates (converted to doppler coordinates), and digital terrain elevation map data for a vicinity of target 100, an actual position of target 100 in latitude, longitude, and elevation 112 is determined." – see at least Hager: Column 3 line 67-Column 4 line 8) (The examiner notes that determining the vehicle position based on the radar altimeter and terrain map data as taught by Hager corresponds to matching radar altimeter measurements with the stored digital terrain map).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nevill with these above aforementioned teachings from Hager to match radar altimeter measurements of the terrain already traversed with the stored digital terrain map. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Hager’s use of a radar altimeter with Nevill’s impact point calculation system in order to determine the position of the aircraft on the digital terrain map based on the inputs from the radar altimeter and the digital terrain map. Doing so would provide the benefit of combining the radar altimeter inputs with the other data in the system in order to perform the necessary operations (“System 120 further includes a telemetry transmitter/receiver 126 which receives data from radar altimeter 30, video system 124 and a remote base station 128. In one embodiment, radar altimeter 30 is a precision terrain aided navigation (PTAN) radar system.” – see at least Hager: Column 4 lines 14-18).

Regarding claim 11, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 12, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as claim 2 as has been set forth above.

Regarding claim 14, this claim is substantially similar to claim 7 and is, therefore, rejected in the same manner as claim 7 as has been set forth above.

Regarding claim 15, this claim is substantially similar to claim 8 and is, therefore, rejected in the same manner as claim 8 as has been set forth above.

Regarding claim 16, this claim is substantially similar to claim 10 and is, therefore, rejected in the same manner as claim 10 as has been set forth above.

Regarding claim 17, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nevill in view of Hager, further in view of Turner, even further in view of Pandey et al. (US Patent 9,749,786), hereinafter referred to as Pandey. Pandey is considered analogous to the claimed invention because they are in the same field of determining a location.

Regarding claim 3, Nevill in view of Hager, further in view of Turner, teaches all of the elements of the current invention as stated above. Nevill further teaches:
wherein the impact point calculation unit is arranged to incrementally compare a height of the projectile along the fall line with a height of the terrain ("The resulting trajectory 11 information may, for example, be in the form of a series three dimensional co-ordinates (x, y, z) defining the position in space of the projectile at discrete moments in time or may alternatively comprise an equation relating the x, y and z co-ordinates of the projectile position against time. The central control computer also stores information of the terrain of the battle area, for example, in the form of a digital "map" which includes latitude, longitude and elevation information for discrete points on the battlefield. In order to determine the point of impact 12 of the projectile, it is necessary to then determine the first point along the trajectories path which coincides with a point on the digital map." – see at least Nevill: Column 6 lines 16-28)

Nevill does not explicitly disclose, but Pandey teaches:
according to a coarse search of the digital terrain map ("In block 215, the wireless computing system 120 calculates a location of the user computing device 110 based on a coarse calculation based on an angle of arrival (“AoA”) of the signal received by each AP 124n from the user computing device 110." – see at least Pandey: Column 6 lines 12-16)
and then according to a fine search of the digital terrain map ("In block 225, the wireless computing system 120 performs fine location calculation and uses the fine location calculation to recalibrate a location based on received signal strength." – see at least Pandey: Column 8 lines 35-38).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nevill with these above aforementioned teachings from Pandey to perform the impact point calculation according to a coarse search of the digital terrain map and then according to a fine search of the digital terrain map. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Pandey’s method of calculating a location with Nevill’s impact point calculation system in order to perform a first coarse estimate of the location which requires lest processing power (“The calculation in block 215 is a coarse calculation to limit the amount of processing power required to perform the calculation.” – see at least Pandey: Column 6 lines 59-61). Doing so would provide the benefit of allowing a fine search to be performed only on the smaller area determined by the coarse search, rather than performing the fine search on a larger area which would require more processing power (“A fine calculation provides more accurate and thorough data, but may require more processing capacity and processing usage. If an area to be analyzed to determine the most likely location of a user computing device 110 is large, then a fine calculation over that large area will require a burdensome amount of processing by the wireless computing system 120. The fine calculation may use a similar calculation method as a coarse calculation, but on a smaller area with smaller sections.” – see at least Pandey: Column 7 lines 4-12).

Regarding claim 13, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as claim 3 as has been set forth above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nevill in view of Hager, further in view of Turner, even further in view of Crawfis et al. (US 2007/0171234), hereinafter referred to as Crawfis. Crawfis is considered analogous to the claimed invention because they are in the same field of storing terrain data.

Regarding claim 4, Nevill in view of Hager, further in view of Turner teaches all of the elements of the current invention as stated above. Nevill does not explicitly disclose, but Crawfis teaches:
further comprising: a local memory; wherein the stored digital terrain map comprises a plurality of subsets of map data cached in the local memory ("For terrain rendering applications supported by clip-mapping, texel data is drawn from an appropriate level of detail within a clip-map cached in either main or graphics (texture) memory." – see at least Crawfis: paragraph 0020 lines 1-4) (The examiner notes that a clip-map cached in memory as taught by Crawfis corresponds to a claimed subset of map data cached in local memory).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nevill with these above aforementioned teachings from Crawfis to use a local memory, wherein the stored digital terrain map comprises a plurality of subsets of map data cached in the local memory. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Crawfis’s memory cache with Nevill’s impact point calculation system in order to store terrain data in the memory cache. Doing so would provide the benefit of retrieving and maintaining terrain data through the memory cache (“As the user flies over the terrain in a flight simulation application, and the eye-point of a geo-specific terrain rendering system changes, the clip-map levels cached in main and/or graphics memory will require updating from the database.” – see at least Crawfis: paragraph 0021 lines 1-5). The examiner notes that using a memory cache to store and retrieve data is a standard practice which is well known to one of ordinary skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nevill in view of Hager, further in view of Turner, even further in view of Crawfis and Frederick (US Patent 5,828,332), hereinafter referred to as Frederick. Frederick is considered analogous to the claimed invention because they are in the same field of storing terrain data.

Regarding claim 5, Nevill in view of Hager, further in view of Turner, even further in view of Crawfis teaches all of the elements of the current invention as stated above. Nevill does not explicitly disclose, but Frederick teaches:
further comprising: a processor arranged to calculate a maximum terrain height within each subset of map data while caching the plurality of subsets of map data ("The central processor receives from the moving map generator the maximum terrain elevations in each voxel and adds to each elevation the value of the selected margin." – see at least Frederick: Column 11 lines 21-24) (The examiner notes that the maximum terrain elevation in each voxel as taught by Frederick corresponds to the claimed maximum terrain height within each subset of map data).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nevill in view of Hager with these above aforementioned teachings from Frederick to calculate a maximum terrain height within each subset of map data while caching the plurality of subsets of map data. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Frederick’s method of maintaining terrain data with Nevill in view of Hager’s impact point calculation system for an aircraft in order to determine maximum terrain heights in an area ("The central processor receives from the moving map generator the maximum terrain elevations in each voxel and adds to each elevation the value of the selected margin." – see at least Frederick: Column 11 lines 21-24). Doing so would provide the benefit of aiding in aircraft navigation by allowing the system to determine a clearance between aircraft altitude and terrain elevation (“The moving map generator compares the vertical clearance altitude of the voxel band with the maximum terrain altitude within each voxel. If the latter equals or exceeds the former, an alert is set in the form of an optional audible warning sound and annunciation.” – see at least Frederick: Column 11 lines 48-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667         


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                                                                                                                                       

December 1, 2022